Name: Commission Regulation (EC) No 2424/98 of 10 November 1998 concerning applications for import licences for quality common wheat and durum wheat under tariff quotas provided for in Regulations (EC) No 529/97 and (EC) No 2228/96
 Type: Regulation
 Subject Matter: consumption;  tariff policy;  plant product
 Date Published: nan

 EN Official Journal of the European Communities 11. 11. 98L 300/12 COMMISSION REGULATION (EC) No 2424/98 of 10 November 1998 concerning applications for import licences for quality common wheat and durum wheat under tariff quotas provided for in Regulations (EC) No 529/97 and (EC) No 2228/96 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV:6 negotiations (1), and in particular Article 1 thereof, Whereas Commission Regulation (EC) No 529/97 of 21 March 1997 opening and administering a tariff quota of 300 000 tonnes of quality wheat and repealing Regulation (EC) No 1854/94 (2), as amended by Regulation (EC) No 850/97 (3), lays down special provisions on the organisa- tion of imports under the quota opened by Regulation (EC) No 1095/96; wheres Article 3(2) of Regulation (EC) No 529/97 provides that the Commission is to fix a uniform percentage reduction in the quantities if applica- tions for import licences exceed the quantities that may be imported; whereas applications for licences submitted between 5 October and 4 November 1998 relate to 7 570 120 tonnes of quality wheat; whereas the maximum quantity to be allocated is 200 000 tonnes; whereas the appropriate percentage of reduction for import licence applications submitted between 5 October and 4 November 1998 qualifying for the conditions provided for in Regulation (EC) No 1095/96 must therefore be set; Whereas Commission Regulation (EC) No 2228/96 of 21 November 1996 opening and administering a tariff quota of 50 000 tonnes of durum wheat falling within CN code 1001 10 00 (4), as amended by Regulation (EC) No 2410/ 98 (5), lays down special provisions on the organisation of imports under the quota opened by Regulation (EC) No 1095/96; whereas Article 3(3) of Regulation (EC) No 2228/96 provides that the Commission is to fix a uniform percentage reduction in the quantities if applications for import licences exceed the quantities that may be imported; whereas applications for licences submitted between 5 October and 4 November 1998 relate to 810 985,831 tonnes of durum wheat; whereas the maximum quantity to be allocated is 50 000 tonnes; whereas the appropriate percentage of reduction for import licence applications submitted between 5 October and 4 November 1998 qualifying for the conditions provided for in Regulation (EC) No 1095/96 must there- fore be set, HAS ADOPTED THIS REGULATION: Article 1 Applications for import licences for quality common wheat qualifying for the conditions provided for in Regu- lation (EC) No 1095/96 submitted between 5 October and 4 November 1998 and notified to the Commission shall be accepted for the tonnages indicated therein multiplied by a coefficient of 0,0264. Applications not notified to the Commission shall be refused. Article 2 Applications for import licences for durum wheat quali- fying for the conditions provided for in Regulation (EC) No 1095/96 submitted between 5 October and 4 November 1998 and notified to the Commission shall be accepted for the tonnages indicated therein multiplied by a coefficient of 0,0616. Applications not notified to the Commission shall be refused. Article 3 This Regulation shall enter into force on 11 November 1998. (1) OJ L 146, 20. 6. 1996, p. 1. (2) OJ L 82, 22. 3. 1997, p. 44. (3) OJ L 122, 14. 5. 1997, p. 10. (4) OJ L 298, 22. 11. 1996, p. 8. (5) OJ L 298, 7. 11. 1998, p. 45. EN Official Journal of the European Communities11. 11. 98 L 300/13 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 November 1998. For the Commission Franz FISCHLER Member of the Commission